AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DIs'rRICT oF CALIFoRNlA

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
V_ {For Offenses Committed On or After November 1, 1987)
Jorge Luis Torres-Morales CaSe Numbel‘: 3218-mj-23055-JLB
Anthony Edv\{_ard QQlme
Dej%ndan!'s Aztorne EF~ `~"’-" `
tina l
REGISTRATION NO. 81453298 "m"“"" M;:M"
DEC l ll ZUlB
THE DEFENDANT:
pleaded guilty to count(s) 1 Of Complaint m l _W ij L
l L. 1 st f t,»
|:l Was found guilty to count(s) grow aaa \a or law o x

 

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

Title & Section Nature of Offense Count Number§s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

|:| The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

Assessment: $l() WAIVED § Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
|:| Court recommends defendant be deported/removed With relative, charged in case

IT IS OR_DERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and Special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Monday, December 10, 2018
Date of Imposition of Sentence

duk@atl¢l»a/d)l”

§§NORABLE JILL L. BURKHARDT

 

 

`ITED STATES MAGISTRATE JUDGE

3:18-mj-23055-JLB

